Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Brandt Howell on August 25th, 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method implemented by a video coding apparatus, comprising:
obtaining probabilities of split types being implemented when partitioning a picture; 
determining which of the split types are below a predetermined threshold based on the probabilities; and
skipping one or more of the split types based on the probabilities obtained when a coding block of the picture is partitioned during a conversion between a video media file and a bitstream, wherein the one or more of the split types determined to be below the predetermined threshold is skipped when the coding block is being partitioned.

3. (Cancelled) 

8. (Currently Amended) The method of  claim 1, wherein one probability from the probabilities of the split types is derived based on             
                a
                v
                g
                
                    
                        
                            
                                p
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        1
                                    
                                
                            
                            
                                S
                                T
                            
                        
                        ,
                         
                         
                        
                            
                                p
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        2
                                    
                                
                            
                            
                                S
                                T
                            
                        
                        ,
                        
                            
                                p
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        3
                                    
                                
                            
                            
                                S
                                T
                            
                        
                        …
                         
                        ,
                        
                            
                                p
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        x
                                    
                                
                            
                            
                                S
                                T
                            
                        
                    
                
            
        , where p represents the probability of the split type, where i represents a subblock boundary from the subblock boundaries, where ST represents one of a quad tree split type, a horizontal binary tree split type, a vertical binary tree split type, a horizontal ternary tree split type, and a vertical ternary tree split type, and wherein x represents a number of the subblock boundaries in the coding block.

14. (Currently Amended) An apparatus for coding video data comprising one or more processors and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor cause the processor to:
obtain probabilities of split types being implemented; 
determine which of the split types are below a predetermined threshold based on the probabilities; and
skip one or more of the split types based on the probabilities obtained when a coding block is partitioned, wherein the one or more of the split types determined to be below the predetermined threshold is skipped when the coding block is being partitioned.

18. (Currently Amended) A non-transitory computer readable medium comprising a computer program product for use by a coding apparatus, the computer program product comprising computer executable instructions stored on the non-transitory computer readable medium that, when executed by one or more processors, cause the coding apparatus to:
obtain probabilities of split types being implemented; 
determine which of the split types are below a predetermined threshold based on the probabilities; and
skip one or more of the split types based on the probabilities obtained when a coding block is partitioned, wherein the one or more of the split types determined to be below the predetermined threshold is skipped when the coding block is being partitioned.

20. (Currently Amended) The non-transitory computer readable medium of claim 19, wherein the instructions further cause the coding apparatus to derive a probability distribution for all 

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 08/25/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487